
	
		II
		111th CONGRESS
		2d Session
		S. 3434
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mr. Bingaman (for
			 himself, Mr. Warner,
			 Mr. Graham, Ms.
			 Snowe, Mr. Merkley,
			 Mr. Brown of Massachusetts,
			 Ms. Stabenow, Mr. Sanders, Mr.
			 Dodd, Mrs. Gillibrand,
			 Mr. Carper, Mr.
			 Pryor, Mr. Begich,
			 Ms. Klobuchar, Ms. Cantwell, and Mr.
			 Harkin) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To provide for the establishment of a Home
		  Star Retrofit Rebate Program, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Home Star Energy Retrofit Act of
			 2010.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Home star energy retrofits
					Sec. 101. Definitions.
					Sec. 102. Home Star Retrofit Rebate Program.
					Sec. 103. Contractors.
					Sec. 104. Rebate aggregators.
					Sec. 105. Quality assurance providers.
					Sec. 106. Silver Star Home Energy Retrofit Program.
					Sec. 107. Gold Star Home Energy Retrofit Program.
					Sec. 108. Grants to States and Indian tribes.
					Sec. 109. Quality assurance framework.
					Sec. 110. Report.
					Sec. 111. Administration.
					Sec. 112. Treatment of rebates.
					Sec. 113. Penalties.
					Sec. 114. Home Star Energy Efficiency Loan Program.
					Sec. 115. Funding.
					TITLE II—Performance based energy improvement tax
				credits
					Sec. 201. Performance based energy improvements for nonbusiness
				property.
				
			IHome star energy retrofits
			101.DefinitionsIn this title:
				(1)Accredited contractorThe term accredited contractor
			 means a residential energy efficiency contractor that meets the minimum
			 applicable requirements established under section 103.
				(2)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
				(3)BPIThe term BPI means the
			 Building Performance Institute.
				(4)Certified workforceThe term certified workforce
			 means a residential energy efficiency construction workforce that is entirely
			 certified in the appropriate job skills for all employees performing
			 installation work under—
					(A)an applicable third party skills standard
			 established—
						(i)by the BPI;
						(ii)by the North American Technician
			 Excellence;
						(iii)by the Laborers’ International Union of
			 North America; or
						(iv)in the State in which the work is to be
			 performed, pursuant to a program operated by the Home Builders Institute in
			 connection with Ferris State University, to be effective beginning on the date
			 that is 30 days after the date notice is provided by those organizations to the
			 Secretary that the program has been established in the State unless the
			 Secretary determines, not later than 30 days after the date of the notice, that
			 the standard or certification is incomplete; or
						(B)other standards approved by the Secretary,
			 in consultation with the Secretary of Labor and the Administrator.
					(5)Conditioned spaceThe term conditioned space
			 means the area of a home that is—
					(A)intended for habitation; and
					(B)intentionally heated or cooled.
					(6)DOEThe term DOE means the
			 Department of Energy.
				(7)Electric utilityThe term electric utility
			 means any person or State agency that delivers or sells electric energy at
			 retail, including nonregulated utilities and utilities that are subject to
			 State regulation and Federal power marketing administrations.
				(8)EPAThe term EPA means the
			 Environmental Protection Agency.
				(9)Federal Rebate Processing
			 SystemThe term Federal
			 Rebate Processing System means the Federal Rebate Processing System
			 established under section 102(b).
				(10)Gold Star Home Energy Retrofit
			 ProgramThe term Gold
			 Star Home Energy Retrofit Program means the Gold Star Home Energy
			 Retrofit Program established under section 107.
				(11)HomeThe term home means a
			 principal residential dwelling unit in a building with no more than 4 dwelling
			 units that—
					(A)is located in the United States; and
					(B)was constructed before the date of
			 enactment of this Act.
					(12)HomeownerThe term homeowner means the
			 resident or non-resident owner of record of a home.
				(13)Home Star loan programThe term Home Star loan
			 program means the Home Star energy efficiency loan program established
			 under section 114(a).
				(14)Home Star Retrofit Rebate
			 ProgramThe term Home
			 Star Retrofit Rebate Program means the Home Star Retrofit Rebate Program
			 established under section 102(a).
				(15)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
				(16)Natural gas utilityThe term natural gas utility
			 means any person or State agency that transports, distributes, or sells natural
			 gas at retail, including nonregulated utilities and utilities that are subject
			 to State regulation.
				(17)Qualified contractorThe term qualified contractor
			 means a residential energy efficiency contractor that meets minimum applicable
			 requirements established under section 103.
				(18)Quality assurance frameworkThe term quality assurance
			 framework means a policy adopted by a State to develop high standards
			 for ensuring quality in ongoing energy efficiency retrofit activities in which
			 the State has a role, including operation of the quality assurance program and
			 creating significant employment opportunities, in particular for targeted
			 workers.
				(19)Quality assurance program
					(A)In generalThe term quality assurance
			 program means a program established under this title or recognized by
			 the Secretary under this title, to oversee the delivery of home efficiency
			 retrofit programs to ensure that work is performed in accordance with standards
			 and criteria established under this title.
					(B)InclusionsFor purposes of subparagraph (A), delivery
			 of retrofit programs includes delivery of quality assurance reviews of rebate
			 applications and field inspections for a portion of customers receiving rebates
			 and conducted by a quality assurance provider, with the consent of
			 participating consumers and without delaying rebate payments to participating
			 contractors.
					(20)Quality assurance providerThe term quality assurance
			 provider means any entity that meets the minimum applicable requirements
			 established under section 105.
				(21)Rebate aggregatorThe term rebate aggregator
			 means an entity that meets the requirements of section 104.
				(22)RESNETThe term RESNET means the
			 Residential Energy Services Network, which is a nonprofit certification and
			 standard setting organization for home energy raters that evaluate the energy
			 performance of a home.
				(23)SecretaryThe term Secretary means the
			 Secretary of Energy.
				(24)Silver Star Home Energy Retrofit
			 ProgramThe term Silver
			 Star Home Energy Retrofit Program means the Silver Star Home Energy
			 Retrofit Program established under section 106.
				(25)StateThe term State means—
					(A)a State;
					(B)the District of Columbia;
					(C)the Commonwealth of Puerto Rico;
					(D)Guam;
					(E)American Samoa;
					(F)the Commonwealth of the Northern Mariana
			 Islands;
					(G)the United States Virgin Islands;
			 and
					(H)any other territory or possession of the
			 United States.
					(26)VendorThe term vendor means any
			 retailer that sells directly to homeowners and contractors the materials used
			 for the energy savings measures under section 106.
				102.Home Star Retrofit Rebate Program
				(a)In generalThe Secretary shall establish the Home Star
			 Retrofit Rebate Program.
				(b)Federal Rebate Processing System
					(1)Requirements
						(A)In generalNot later than 30 days after the date of
			 enactment of this Act, the Secretary, in consultation with the Secretary of the
			 Treasury and the Administrator, shall—
							(i)establish a Federal Rebate Processing
			 System which shall serve as a database and information technology system that
			 will allow rebate aggregators to submit claims for reimbursement using standard
			 data protocols;
							(ii)establish a national retrofit website that
			 provides information on the Home Star Retrofit Rebate Program,
			 including—
								(I)how to determine whether particular
			 efficiency measures are eligible for rebates; and
								(II)how to participate in the program;
								(iii)make available, on a designated website,
			 model forms for compliance with all applicable requirements of this title, to
			 be submitted by—
								(I)each qualified contractor on completion of
			 an eligible home energy retrofit; and
								(II)each quality assurance provider on
			 completion of field verification; and
								(iv)subject to section 115, provide such
			 administrative and technical support to rebate aggregators and States as is
			 necessary to carry out this title.
							(B)Distribution of fundsNot later than 10 days after the date of
			 receipt of bundled rebate applications from a rebate aggregator, the Secretary
			 shall distribute funds to the rebate aggregator on approved claims for
			 reimbursement made to the Federal Rebate Processing System.
						(C)Funding availabilityThe Secretary shall post, on a weekly
			 basis, on the national retrofit website established under subparagraph (A)(ii)
			 information on—
							(i)the number of rebate claims approved for
			 reimbursement; and
							(ii)the total amount of funds disbursed for
			 rebates.
							(D)Program adjustment or
			 terminationBased on the
			 information described in subparagraph (C), the Secretary shall announce a
			 termination date and reserve funding to process the rebate applications that
			 are in the Federal Rebate Processing System prior to the termination
			 date.
						(2)Model formsIn carrying out this section, the Secretary
			 shall consider the model forms developed by the National Home Performance
			 Council.
					(c)Administrative and Technical
			 SupportEffective beginning
			 not later than 30 days after the date of enactment of this Act, the Secretary
			 shall provide such administrative and technical support to rebate aggregators
			 and States as is necessary to carry out this title.
				(d)Public information campaignNot later than 60 days after the date of
			 enactment of this Act, the Administrator shall develop and implement a public
			 education campaign that describes, at a minimum—
					(1)the benefits of home energy
			 retrofits;
					(2)the availability of rebates for—
						(A)the installation of qualifying efficiency
			 measures; and
						(B)whole home efficiency improvements;
			 and
						(3)the requirements for qualified contractors
			 and accredited contractors.
					(e)LimitationSilver Star rebates provided under section
			 106 and Gold Star rebates provided under section 107 may be provided for the
			 same home only if—
					(1)Silver Star rebates are awarded prior to
			 Gold Star rebates;
					(2)energy savings obtained from measures under
			 the Silver Star Home Energy Retrofit Program are not counted towards the
			 simulated energy savings that determine the value of a rebate under the Gold
			 Star Home Energy Retrofit Program; and
					(3)the combined Silver Star and Gold Star
			 rebates provided to the individual homeowner do not exceed $8,000.
					(f)AvailabilityNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall ensure that Home Star retrofit
			 rebates are available to all homeowners in the United States to the maximum
			 extent practicable.
				103.Contractors
				(a)Contractor qualifications for Silver Star
			 Home Energy Retrofit ProgramA contractor may perform retrofit work
			 under the Silver Star Home Energy Retrofit Program in a State for which rebates
			 are provided under this title only if the contractor meets or provides—
					(1)all applicable contractor licensing
			 requirements established by the State or, if none exist at the State level, the
			 Secretary;
					(2)insurance coverage of at least $1,000,000
			 for general liability, and for such other purposes and in such other amounts as
			 required by the State;
					(3)warranties to homeowners that completed
			 work will—
						(A)be free of significant defects;
						(B)be installed in accordance with the
			 specifications of the manufacturer; and
						(C)perform properly for a period of at least 1
			 year after the date of completion of the work;
						(4)an agreement to provide the owner of a
			 home, through a discount, the full economic value of all rebates received under
			 this title with respect to the home; and
					(5)an agreement to provide the homeowner,
			 before a contract is executed between the contractor and a homeowner covering
			 the eligible work, a notice of—
						(A)the rebate amount the contractor intends to
			 apply for with respect to eligible work under this title; and
						(B)the means by which the rebate will be
			 passed through as a discount to the homeowner.
						(b)Contractor qualifications for Gold Star
			 Home Energy Retrofit ProgramA contractor may perform retrofit work
			 under the Gold Star Home Energy Retrofit Program in a State for which rebates
			 are provided under this title only if the contractor—
					(1)meets the requirements for qualified
			 contractors under subsection (a); and
					(2)is accredited—
						(A)by the BPI; or
						(B)under other standards approved by the
			 Secretary, in consultation with the Administrator.
						(c)Health and safety
			 requirementsNothing in this
			 title relieves any contractor from the obligation to comply with applicable
			 Federal, State, and local health and safety code requirements.
				104.Rebate aggregators
				(a)In generalThe Secretary shall develop a network of
			 rebate aggregators that can facilitate the delivery of rebates to participating
			 contractors and vendors for discounts provided to homeowners for energy
			 efficiency retrofit work.
				(b)ResponsibilitiesRebate aggregators shall—
					(1)review the proposed rebate application for
			 completeness and accuracy;
					(2)review measures under the Silver Star Home
			 Energy Retrofit Program and energy savings under the Gold Star Home Energy
			 Retrofit Program for eligibility in accordance with this title;
					(3)provide data to the Federal Data Processing
			 Center consistent with data protocols established by the Secretary; and
					(4)distribute funds received from DOE to
			 contractors, vendors, or other persons.
					(c)Processing Rebate
			 ApplicationsA rebate
			 aggregator shall—
					(1)submit the rebate application to the
			 Federal Rebate Processing Center not later than 10 days after the date of
			 receipt of a rebate application from a contractor; and
					(2)distribute funds to the contractor not
			 later than 10 days after the date of receipt from the Federal Rebate Processing
			 System.
					(d)EligibilityTo be eligible to apply to the Secretary
			 for approval as a rebate aggregator, an entity shall be—
					(1)a Home Performance with Energy Star
			 partner;
					(2)an entity administering a residential
			 energy efficiency retrofit program established or approved by a State;
					(3)a Federal Power Marketing Administration,
			 an electric utility, or a natural gas utility that has—
						(A)an approved residential energy efficiency
			 retrofit program; and
						(B)an established quality assurance provider
			 network; or
						(4)an entity that demonstrates to the
			 Secretary that the entity can perform the functions of an rebate aggregator,
			 without disrupting existing residential retrofits in the States that are
			 incorporating the Home Star Program, including demonstration of—
						(A)corporate status or status as a State or
			 local government;
						(B)the capability to provide electronic data
			 to the Federal Rebate Processing System;
						(C)a financial system that is capable of
			 tracking the distribution of rebates to participating contractors; and
						(D)coordination and cooperation by the entity
			 with the appropriate State energy office regarding participation in the
			 existing energy efficiency programs that will be delivering the Home Star
			 Program.
						(e)Application To become a rebate
			 aggregatorNot later than 30
			 days after the date of receipt of an application of an entity seeking to become
			 a rebate aggregator, the Secretary shall approve or deny the application on the
			 basis of the eligibility criteria under subsection (d).
				(f)Application priorityIn reviewing applications from entities
			 seeking to become rebate aggregators, the Secretary shall give priority to
			 entities that commit—
					(1)to reviewing applications for participation
			 in the program from all qualified contractors within a defined geographic
			 region; and
					(2)to processing rebate applications more
			 rapidly than the minimum requirements established under the program.
					(g)Public utility commission efficiency
			 targetsThe Secretary
			 shall—
					(1)develop guidelines for States to use to
			 allow utilities participating as rebate aggregators to count the energy savings
			 from the participation of the utilities toward State-level energy savings
			 targets; and
					(2)work with States to assist in the adoption
			 of the guidelines for the purposes and duration of the Home Star Retrofit
			 Rebate Program.
					105.Quality assurance providers
				(a)In generalAn entity shall be considered a quality
			 assurance provider under this title if the entity—
					(1)is independent of the contractor;
					(2)confirms the qualifications of contractors
			 or installers of home energy efficiency retrofits;
					(3)confirms compliance with the requirements
			 of a certified workforce; and
					(4)performs field inspections and other
			 measures required to confirm the compliance of the retrofit work under the
			 Silver Star program, and the retrofit work and the simulated energy savings
			 under the Gold Star program, based on the requirements of this title.
					(b)InclusionsAn entity shall be considered a quality
			 assurance provider under this title if the entity is qualified through—
					(1)the International Code Council;
					(2)the BPI;
					(3)the RESNET;
					(4)a State;
					(5)a State-approved residential energy
			 efficiency retrofit program; or
					(6)any other entity designated by the
			 Secretary, in consultation with the Administrator.
					106.Silver Star Home Energy Retrofit
			 Program
				(a)In generalIf the energy efficiency retrofit of a home
			 is carried out after the date of enactment of this Act in accordance with this
			 section, a rebate shall be awarded for the energy retrofit of a home for the
			 installation of energy savings measures—
					(1)selected from the list of energy savings
			 measures described in subsection (b);
					(2)installed in the home by a qualified
			 contractor not later than 1 year after the date of enactment of this
			 Act;
					(3)carried out in compliance with this
			 section; and
					(4)subject to the maximum amount limitations
			 established under subsection (d)(4).
					(b)Energy savings measuresSubject to subsection (c), a rebate shall
			 be awarded under this section for the installation of the following energy
			 savings measures for a home energy retrofit that meet technical standards
			 established under this section:
					(1)Whole house air-sealing measures, in
			 accordance with BPI standards or other procedures approved by the
			 Secretary.
					(2)Attic insulation measures that—
						(A)include sealing of air leakage between the
			 attic and the conditioned space, in accordance with BPI standards or the attic
			 portions of the DOE or EPA thermal bypass checklist or other procedures
			 approved by the Secretary;
						(B)add at least R–19 insulation to existing
			 insulation;
						(C)result in at least R–38 insulation in DOE
			 climate zones 1 through 4 and at least R–49 insulation in DOE climate zones 5
			 through 8, including existing insulation, within the limits of structural
			 capacity; and
						(D)cover at least—
							(i)100 percent of an accessible attic;
			 or
							(ii)75 percent of the total conditioned
			 footprint of the house.
							(3)Duct seal or replacement that—
						(A)is installed in accordance with BPI
			 standards or other procedures approved by the Secretary; and
						(B)in the case of duct replacement, replaces
			 and seals at least 50 percent of a distribution system of the home.
						(4)Wall insulation that—
						(A)is installed in accordance with BPI
			 standards or other procedures approved by the Secretary;
						(B)is to full-stud thickness; and
						(C)covers at least 75 percent of the total
			 external wall area of the home.
						(5)Crawl space insulation or basement wall and
			 rim joist insulation that is installed in accordance with BPI standards or
			 other procedures approved by the Secretary—
						(A)covers at least 500 square feet of crawl
			 space or basement wall and adds at least—
							(i)R–19 of cavity insulation or R–15 of
			 continuous insulation to existing crawl space insulation; or
							(ii)R–13 of cavity insulation or R–10 of
			 continuous insulation to basement walls; and
							(B)fully covers the rim joist with at least
			 R–10 of new continuous or R–13 of cavity insulation.
						(6)Window replacement that replaces at least 8
			 exterior windows, or 75 percent of the exterior windows in a home, whichever is
			 less, with windows that—
						(A)are certified by the National Fenestration
			 Rating Council; and
						(B)comply with criteria applicable to windows
			 under section 25(c) of the Internal Revenue Code of 1986.
						(7)Door replacement that replaces at least 1
			 exterior door with doors that comply with criteria applicable to doors under
			 the 2010 Energy Star specification for doors.
					(8)Skylight replacement that replaces at least
			 1 skylight with skylights that comply with criteria applicable to skylights
			 under the 2010 Energy Star specification for skylights.
					(9)(A)Heating system replacement with—
							(i)a natural gas or propane furnace with an
			 AFUE rating of 92 or greater;
							(ii)a natural gas or propane boiler with an
			 AFUE rating of 90 or greater;
							(iii)an oil furnace with an AFUE rating of 86 or
			 greater and that uses an electrically commutated blower motor;
							(iv)an oil boiler with an AFUE rating of 86 or
			 greater and that has temperature reset or thermal purge controls; or
							(v)a wood or wood pellet furnace, boiler, or
			 stove, if—
								(I)the new system—
									(aa)meets at least 75 percent of the heating
			 demands of the home; and
									(bb)in the case of a wood stove, replaces an
			 existing wood stove with a stove that is EPA-certified, if a voucher is
			 provided by the installer or other responsible party certifying that the old
			 stove has been removed and made inoperable;
									(II)the home has a distribution system (such as
			 ducts, vents, blowers, or affixed fans) that allows heat from the wood stove,
			 furnace, or boiler to reach all or most parts of the home; and
								(III)an independent test laboratory approved by
			 the Secretary or the Administrator certifies that the new system—
									(aa)has thermal efficiency (with a lower
			 heating value) of at least 75 percent for stoves and 80 percent for furnaces
			 and boilers; and
									(bb)has particulate emissions of less than 3.0
			 grams per hour for wood stoves or pellet stoves, and less than 0.32 lbs per
			 million BTU for outdoor boilers and furnaces.
									(B)A
			 rebate may be provided under this section for the replacement of a furnace or
			 boiler described in clauses (i) through (iv) of subparagraph (A) only if the
			 new furnace or boiler is installed in accordance with ANSI/ACCA Standard 5
			 QI–2007.
						(10)Automatic water temperature controllers
			 that vary boiler water temperature in response to changes in outdoor
			 temperature or the demand for heat, if the retrofit is to an existing boiler
			 and not in conjunction with a new boiler.
					(11)Air-conditioner or heat-pump replacement
			 with a new unit that—
						(A)is installed in accordance with ANSI/ACCA
			 Standard 5 QI–2007; and
						(B)meets or exceeds—
							(i)in the case of an air-source conditioner,
			 SEER 16 and EER 13;
							(ii)in the case of an air-source heat pump,
			 SEER 15, EER 12.5, and HSPF 8.5; and
							(iii)in the case of a geothermal heat pump,
			 Energy Star tier 2 efficiency requirements.
							(12)Replacement of or with—
						(A)a natural gas or propane water heater with
			 a condensing storage water heater with an energy factor of 0.80 or more or a
			 condensing storage water heater or tankless water heater with a thermal
			 efficiency of 90 percent or more;
						(B)a tankless natural gas or propane water
			 heater with an energy factor of at least .82;
						(C)a natural gas or propane storage water
			 heater with an energy factor of at least .67;
						(D)an indirect water heater with an insulated
			 storage tank that—
							(i)has a storage capacity of at least 30
			 gallons and is insulated to at least R–16; and
							(ii)is installed in conjunction with a
			 qualifying boiler described in paragraph (7);
							(E)an electric water heater with an energy
			 factor of 2.0 or more;
						(F)a water heater with a solar hot water
			 system that—
							(i)is certified by the Solar Rating and
			 Certification Corporation under specification SRCC–OG–300; or
							(ii)meets technical standards established by
			 the State of Hawaii; or
							(G)a water heater installed in conjunction
			 with a qualifying geothermal heat pump described in paragraph (11) that
			 provides domestic water heating through the use of—
							(i)year-round demand water heating capability;
			 or
							(ii)a desuperheater.
							(13)Storm windows that—
						(A)are installed on a least 5 single-glazed
			 windows that do not have storm windows;
						(B)are installed in a home listed on or
			 eligible for listing in the National Register of Historic Places; and
						(C)comply with any procedures that the
			 Secretary may establish for storm windows (including installation).
						(14)Roof replacement that replaces at least 75
			 percent of the roof area with energy-saving roof products certified under the
			 Energy Star program.
					(15)Window films that are installed on at least
			 8 exterior windows, doors, or skylights, or 75 percent of the total exterior
			 square footage of glass, whichever is more, in a home with window films
			 that—
						(A)are certified by the National Fenestration
			 Rating Council;
						(B)have a Solar Heat Gain Coefficient of 0.40
			 or less with a visible light-to-solar heat gain ratio of at least 1.1 in 2009
			 International Energy Conservation Code climate zones 1 through 8; and
						(C)are certified to reduce the U-factor of the
			 National Fenestration Rating Council dual pane reference window by 0.05 or
			 greater and are only applied to nonmetal frame dual pane windows in 2009
			 International Energy Conservation Code climate zones 4 through 8.
						(c)Installation costsMeasures described in paragraphs (1)
			 through (15) of subsection (b) shall include expenditures for labor and other
			 installation-related costs (including venting system modification and
			 condensate disposal) properly allocable to the onsite preparation, assembly, or
			 original installation of the component.
				(d)Amount of rebate
					(1)In generalExcept as provided in paragraphs (2)
			 through (4), the amount of a rebate provided under this section shall be $1,000
			 per measure for the installation of energy savings measures described in
			 subsection (b).
					(2)Higher rebate amountExcept as provided in paragraph (4), the
			 amount of a rebate provided to the owner of a home or designee under this
			 section shall be $1,500 per measure for—
						(A)attic insulation and air sealing described
			 in subsection (b)(2);
						(B)wall insulation described in subsection
			 (b)(4);
						(C)a heating system described in subsection
			 (b)(9); and
						(D)an air-conditioner or heat-pump replacement
			 described in subsection (b)(11).
						(3)Lower rebate amountExcept as provided in paragraph (4), the
			 amount of a rebate provided under this section shall be—
						(A)$125 per door for the installation of up to
			 a maximum of 2 Energy Star doors described in subsection (b)(7) for each
			 home;
						(B)$125 per skylight for the installation of
			 up to a maximum of 2 Energy Star skylights described in subsection (b)(8) for
			 each home;
						(C)$750 for a maximum of 1 natural gas or
			 propane tankless water heater described in subsection (b)(12)(B) for each
			 home;
						(D)$450 for a maximum of 1 natural gas or
			 propane storage water heater described in subsection (b)(12)(C) for each
			 home;
						(E)$250 for rim joist insulation described in
			 subsection (b)(5)(B);
						(F)$50 for each storm window described in
			 subsection (b)(13);
						(G)$500 for a desuperheater described in
			 subsection (b)(12)(G)(ii);
						(H)$500 for a wood or pellet stove that has a
			 heating capacity of at least 28,000 BTU per hour (using the upper end of the
			 range listed in the EPA list of Certified Wood Stoves) and meets all of the
			 requirements of subsection (b)(9)(v) other than the requirements in items (aa)
			 and (bb) of subsection (b)(9)(v)(I);
						(I)$250 for an automatic water temperature
			 controller described in subsection (b)(10);
						(J)$500 for a roof described in subsection
			 (b)(14); and
						(K)$500 for window films described in
			 subsection (b)(15).
						(4)Maximum
			 amountThe total amount of a
			 rebate provided to the owner of a home or designee under this section shall not
			 exceed the lower of—
						(A)$3,000;
						(B)the sum of the amounts per measure
			 specified in paragraphs (1) through (3);
						(C)50 percent of the total cost of the
			 installed measures; or
						(D)the reduction in the price paid by the
			 owner of the home, relative to the price of the installed measures in the
			 absence of the Silver Star Home Energy Retrofit Program.
						(e)Insulation products purchased without
			 installation services
					(1)In generalA rebate shall be awarded under this
			 section for attic, wall, or crawl space insulation or air sealing product
			 if—
						(A)the product—
							(i)qualifies for a credit under section 25C of
			 the Internal Revenue Code of 1986 but is not the subject of a claim for the
			 credit;
							(ii)is purchased by a homeowner for
			 installation by the homeowner in a home identified by the address of the
			 homeowner;
							(iii)is identified and attributed to a specific
			 home in a submission by the vendor to a rebate aggregator;
							(iv)is not part of—
								(I)an energy savings measure described in
			 paragraphs (6) through (11) of subsection (b); and
								(II)a retrofit for which a rebate is provided
			 under the Gold Star Home Energy Retrofit Program; and
								(v)is not part of an energy savings measure
			 described in paragraphs (1) through (5) in subsection (b) for which the
			 homeowner received or will receive contracting services; and
							(B)educational material on proper installation
			 of the product is provided to the homeowner, including material on air sealing
			 while insulating.
						(2)AmountA rebate under this subsection shall be
			 awarded in an amount equal to 50 percent of the total cost of the products
			 described in paragraph (1), but not to exceed $250 per home.
					(f)Qualification for rebate under Silver Star
			 Home Energy Retrofit ProgramOn submission of a claim by a rebate
			 aggregator to the system established under section 104, the Secretary shall
			 provide reimbursement to the rebate aggregator for reduced-cost
			 energy-efficiency measures installed in a home, if—
					(1)the measures undertaken for the retrofit
			 are—
						(A)eligible measures described on the list
			 established under subsection (b);
						(B)installed properly in accordance with
			 applicable technical specifications; and
						(C)installed by a qualified contractor;
						(2)the amount of the rebate does not exceed
			 the maximum amount described in subsection (d)(4);
					(3)not less than—
						(A)20 percent of the retrofits performed by
			 each qualified contractor under this section are randomly subject to a
			 third-party field verification of all work associated with the retrofit by a
			 quality assurance provider; or
						(B)in the case of qualified contractor that
			 uses a certified workforce, 10 percent of the retrofits performed under this
			 section are randomly subject to a third-party field verification of all work
			 associated with the retrofit by a quality assurance provider; and
						(4)(A)the installed measures will be brought into
			 compliance with the specifications and quality standards for the Home Star
			 Retrofit Rebate Program, by the installing qualified contractor, at no
			 additional cost to the homeowner, not later than 14 days after the date of
			 notification of a defect, if a field verification by a quality assurance
			 provider finds that corrective work is needed;
						(B)a
			 subsequent quality assurance visit is conducted to evaluate the remedy not
			 later than 7 days after notification by the contractor that the defect has been
			 corrected; and
						(C)notification of disposition of the visit
			 occurs not later than 7 days after the date of that visit.
						(g)Homeowner complaints
					(1)In generalDuring the 1-year warranty period, a
			 homeowner may make a complaint under the quality assurance program that
			 compliance with the quality assurance requirements of this section has not been
			 achieved.
					(2)Verification
						(A)In generalThe quality assurance program shall provide
			 that, on receiving a complaint under paragraph (1), an independent quality
			 assurance provider shall conduct field verification on the retrofit work
			 performed by the contractor.
						(B)AdministrationA verification under this paragraph shall
			 be—
							(i)in addition to verifications conducted
			 under subsection (f)(3); and
							(ii)corrected in accordance with subsection
			 (f)(4).
							(h)Audits
					(1)In generalOn making payment for a submission under
			 this section, the Secretary shall review rebate requests to determine whether
			 program requirements were met in all respects.
					(2)Incorrect paymentOn a determination of the Secretary under
			 paragraph (1) that a payment was made incorrectly to a party, the Secretary
			 may—
						(A)recoup the amount of the incorrect payment;
			 or
						(B)withhold the amount of the incorrect
			 payment from the next payment made to the party pursuant to a subsequent
			 request.
						107.Gold Star Home Energy Retrofit
			 Program
				(a)In generalIf the energy efficiency retrofit of a home
			 is carried out after the date of enactment of this Act by an accredited
			 contractor in accordance with this section, a rebate shall be awarded for
			 retrofits that achieve whole home energy savings.
				(b)Amount of rebateSubject to subsection (e), the amount of a
			 rebate provided to the owner of a home or a designee of the owner under this
			 section shall be—
					(1)$3,000 for a 20-percent reduction in whole
			 home energy consumption; and
					(2)an additional $1,000 for each additional
			 5-percent reduction up to the lower of—
						(A)$8,000; or
						(B)50 percent of the total retrofit cost
			 (including the cost of audit and diagnostic procedures).
						(c)Energy savings
					(1)In generalReductions in whole home energy consumption
			 under this section shall be determined by a comparison of the simulated energy
			 consumption of the home before and after the retrofit of the home.
					(2)DocumentationThe percent improvement in energy
			 consumption under this section shall be documented through—
						(A)(i)the use of a whole home simulation software
			 program that has been approved as a commercial alternative under the
			 Weatherization Assistance Program for Low-Income Persons established under part
			 A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et
			 seq.); or
							(ii)a equivalent performance test established
			 by the Secretary, in consultation with the Administrator; or
							(B)(i)the use of a whole home simulation software
			 program that has been approved under RESNET Publication No. 06–001 (or a
			 successor publication approved by the Secretary);
							(ii)an equivalent performance test established
			 by the Secretary; or
							(iii)a State-certified equivalent rating
			 network, as specified by IRS Notice 2008–35; or
							(iv)a HERS rating system required by State
			 law.
							(3)MonitoringThe Secretary—
						(A)shall continuously monitor the software
			 packages used for determining rebates under this section; and
						(B)may disallow the use of software programs
			 that improperly assess energy savings.
						(4)Assumptions and testingThe Secretary may—
						(A)establish simulation tool assumptions for
			 the establishment of the pre-retrofit energy use;
						(B)require compliance with software
			 performance tests covering—
							(i)mechanical system performance;
							(ii)duct distribution system efficiency;
							(iii)hot water performance; or
							(iv)other measures; and
							(C)require the simulation of pre-retrofit
			 energy usage to be bounded by metered pre-retrofit energy usage.
						(5)Recommended measuresThe simulation tool shall have the ability
			 at a minimum to assess the savings associated with all the measures for which
			 incentives are specifically provided under the Silver Star Home Energy Retrofit
			 Program.
					(d)Qualification for rebate under Gold Star
			 Home Energy Retrofit ProgramOn submission of a claim by a rebate
			 aggregator to the system established under section 104, the Secretary shall
			 provide reimbursement to the rebate aggregator for reduced-cost whole-home
			 retrofits, if—
					(1)the retrofit is performed by an accredited
			 contractor;
					(2)the amount of the reimbursement is not more
			 than the amount described in subsection (b);
					(3)documentation described in subsection (c)
			 is transmitted with the claim;
					(4)a home receiving a whole-home retrofit is
			 subject to random third-party field verification by a quality assurance
			 provider in accordance with subsection (e); and
					(5)(A)the installed measures will be brought into
			 compliance with the specifications and quality standards for the Home Star
			 Retrofit Rebate Program, by the installing qualified contractor, at no
			 additional cost to the homeowner, not later than 14 days after the date of
			 notification of a defect if a field verification by a quality assurance
			 provider finds that corrective work is needed;
						(B)a
			 subsequent quality assurance visit is conducted to evaluate the remedy not
			 later than 7 days after notification by the contractor that the defect has been
			 corrected; and
						(C)notification of disposition of the visit
			 occurs not later than 7 days after the date of that visit.
						(e)Verification
					(1)In generalSubject to paragraph (2), all work
			 installed in a home receiving a whole-home retrofit by an accredited contractor
			 under this section shall be subject to random third-party field verification by
			 a quality assurance provider at a rate of—
						(A)15 percent; or
						(B)in the case of work performed by an
			 accredited contractor using a certified workforce, 10 percent.
						(2)Verification not requiredA home shall not be subject to random
			 third-party field verification under this section if—
						(A)a post-retrofit home energy rating is
			 conducted by an eligible certifier in accordance with—
							(i)RESNET Publication No. 06–001 (or a
			 successor publication approved by the Secretary);
							(ii)a State-certified equivalent rating
			 network, as specified in IRS Notice 2008–35; or
							(iii)a HERS rating system required by State
			 law;
							(B)the eligible certifier is independent of
			 the qualified contractor or accredited contractor in accordance with RESNET
			 Publication No. 06–001 (or a successor publication approved by the Secretary);
			 and
						(C)the rating includes field verification of
			 measures.
						(f)Homeowner complaints
					(1)In generalA homeowner may make a complaint under the
			 quality assurance program during the 1-year warranty period that compliance
			 with the quality assurance requirements of this section has not been
			 achieved.
					(2)Verification
						(A)In generalThe quality assurance program shall provide
			 that, on receiving a complaint under paragraph (1), an independent quality
			 assurance provider shall conduct field verification on the retrofit work
			 performed by the contractor.
						(B)AdministrationA verification under this paragraph shall
			 be—
							(i)in addition to verifications conducted
			 under subsection (e)(1); and
							(ii)corrected in accordance with subsection
			 (e).
							(g)Audits
					(1)In generalOn making payment for a submission under
			 this section, the Secretary shall review rebate requests to determine whether
			 program requirements were met in all respects.
					(2)Incorrect paymentOn a determination of the Secretary under
			 paragraph (1) that a payment was made incorrectly to a party, the Secretary
			 may—
						(A)recoup the amount of the incorrect payment;
			 or
						(B)withhold the amount of the incorrect
			 payment from the next payment made to the party pursuant to a subsequent
			 request.
						108.Grants to States and Indian tribes
				(a)In generalA State or Indian tribe that receives a
			 grant under subsection (d) shall use the grant for—
					(1)administrative costs;
					(2)oversight of quality assurance
			 plans;
					(3)development of ongoing quality assurance
			 framework;
					(4)establishment and delivery of financing
			 pilots in accordance with this title;
					(5)coordination with existing residential
			 retrofit programs and infrastructure development to assist deployment of the
			 Home Star program;
					(6)assisting in the delivery of services to
			 rental units; and
					(7)the costs of carrying out the
			 responsibilities of the State or Indian tribe under the Silver Star Home Energy
			 Retrofit Program and the Gold Star Home Energy Retrofit Program.
					(b)Initial
			 grantsNot later than 30 days
			 after the date of enactment of this Act, the Secretary shall make the initial
			 grants available under this section.
				(c)Indian tribesThe Secretary shall reserve an appropriate
			 amount of funding to be made available to carry out this section for each
			 fiscal year to make grants available to Indian tribes under this
			 section.
				(d)State allotmentsFrom the amounts made available to carry
			 out this section for each fiscal year remaining after the reservation required
			 under subsection (c), the Secretary shall make grants available to States in
			 accordance with section 115.
				(e)Quality assurance programs
					(1)In generalA State or Indian tribe may use a grant
			 made under this section to carry out a quality assurance program that
			 is—
						(A)operated as part of a State energy
			 conservation plan established under part D of title III of the Energy Policy
			 and Conservation Act (42 U.S.C. 6321 et seq.);
						(B)managed by the office or the designee of
			 the office that is—
							(i)responsible for the development of the plan
			 under section 362 of that Act (42 U.S.C. 6322); and
							(ii)to the maximum extent practicable,
			 conducting an existing energy efficiency program; and
							(C)in the case of a grant made to an Indian
			 tribe, managed by an entity designated by the Indian tribe to carry out a
			 quality assurance program or a national quality assurance program
			 manager.
						(2)NoncomplianceIf the Secretary determines that a State or
			 Indian tribe has not provided or cannot provide adequate oversight over a
			 quality assurance program to ensure compliance with this title, the Secretary
			 may—
						(A)withhold further quality assurance funds
			 from the State or Indian tribe; and
						(B)require that quality assurance providers
			 operating in the State or by the Indian tribe be overseen by a national quality
			 assurance program manager selected by the Secretary.
						(f)ImplementationA State or Indian tribe that receives a
			 grant under this section may implement a quality assurance program through the
			 State, the Indian tribe, or a third party designated by the State or Indian
			 tribe, including—
					(1)an energy service company;
					(2)an electric utility;
					(3)a natural gas utility;
					(4)a third-party administrator designated by
			 the State or Indian tribe; or
					(5)a unit of local government.
					(g)Public-Private partnershipsA State or Indian tribe that receives a
			 grant under this section are encouraged to form partnerships with utilities,
			 energy service companies, and other entities—
					(1)to assist in marketing a program;
					(2)to facilitate consumer financing;
					(3)to assist in implementation of the Silver
			 Star Home Energy Retrofit Program and the Gold Star Home Energy Retrofit
			 Program, including installation of qualified energy retrofit measures;
			 and
					(4)to assist in implementing quality assurance
			 programs.
					(h)Coordination of rebate and existing
			 State-Sponsored programs
					(1)In generalA State or Indian tribe shall, to the
			 maximum extent practicable, prevent duplication through coordination of a
			 program authorized under this title with—
						(A)the Energy Star appliance rebates program
			 authorized under the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5; 123 Stat. 115); and
						(B)comparable programs planned or operated by
			 States, political subdivisions, electric and natural gas utilities, Federal
			 power marketing administrations, and Indian tribes.
						(2)Existing programsIn carrying out this subsection, a State or
			 Indian tribe shall—
						(A)give priority to—
							(i)comprehensive retrofit programs in
			 existence on the date of enactment of this Act, including programs under the
			 supervision of State utility regulators; and
							(ii)using Home Star funds made available under
			 this title to enhance and extend existing programs; and
							(B)seek to enhance and extend existing
			 programs by coordinating with administrators of the programs.
						109.Quality assurance framework
				(a)In generalNot later than 180 days after the date that
			 the Secretary initially provides funds to a State under this title, the State
			 shall submit to the Secretary a plan to implement a quality assurance program
			 that covers all federally assisted residential efficiency retrofit work
			 administered, supervised, or sponsored by the State.
				(b)ImplementationThe State shall—
					(1)develop a quality assurance framework in
			 consultation with industry stakeholders, including representatives of
			 efficiency program managers, contractors, and environmental, energy efficiency,
			 and labor organizations; and
					(2)implement the quality assurance framework
			 not later than 1 year after the date of enactment of this Act.
					(c)ComponentsThe quality assurance framework established
			 under this section shall include—
					(1)a requirement that contractors be
			 prequalified in order to be authorized to perform federally assisted
			 residential retrofit work;
					(2)maintenance of a list of prequalified
			 contractors authorized to perform federally assisted residential retrofit work;
			 and
					(3)minimum standards for prequalified
			 contractors that include—
						(A)accreditation;
						(B)legal compliance procedures;
						(C)proper classification of employees;
			 and
						(D)maintenance of records needed to verify
			 compliance;
						(4)targets and realistic plans for—
						(A)the recruitment of small minority or
			 women-owned business enterprises;
						(B)the employment of graduates of training
			 programs that primarily serve low-income populations with a median income that
			 is below 200 percent of the poverty line (as defined in section 673(2) of the
			 Community Services Block Grant Act (42 U.S.C. 9902(2), including any revision
			 required by that section)) by participating contractors; and
						(5)a plan to link workforce training for
			 energy efficiency retrofits with training for the broader range of skills and
			 occupations in construction or emerging clean energy industries.
					(d)NoncomplianceIf the Secretary determines that a State
			 has not taken the steps required under this section, the Secretary shall
			 provide to the State a period of at least 90 days to comply before suspending
			 the participation of the State in the program.
				110.Report
				(a)In generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Energy and Commerce of
			 the House of Representatives a report on the use of funds under this
			 title.
				(b)ContentsThe report shall include a description
			 of—
					(1)the energy savings produced as a result of
			 this title;
					(2)the direct and indirect employment created
			 as a result of the programs supported by the funds provided under this
			 title;
					(3)the specific entities implementing the
			 energy efficiency programs;
					(4)the beneficiaries who received the
			 efficiency improvements;
					(5)the manner in which funds provided under
			 this title were used;
					(6)the sources (such as mortgage lenders,
			 utility companies, and local governments) and types of financing used by the
			 beneficiaries to finance the retrofit expenses that were not covered by grants
			 provided under this title;
					(7)the results of verification requirements;
			 and
					(8)any other information the Secretary
			 considers appropriate.
					(c)NoncomplianceIf the Secretary determines that a rebate
			 aggregator, State, or Indian tribe has not provided the information required
			 under this section, the Secretary shall provide to the rebate aggregator,
			 State, or Indian tribe a period of at least 90 days to provide any necessary
			 information, subject to penalties imposed by the Secretary for entities other
			 than States and Indian tribes, which may include withholding of funds or
			 reduction of future grant amounts.
				111.Administration
				(a)In generalSubject to section 115(b), not later than
			 30 days after the date of enactment of this Act, the Secretary shall provide
			 such administrative and technical support to rebate aggregators, States, and
			 Indian tribes as is necessary to carry out the functions designated to States
			 under this title.
				(b)Appointment of personnelNotwithstanding the provisions of title 5,
			 United States Code, governing appointments in the competitive service and
			 General Schedule classifications and pay rates, the Secretary may appoint such
			 professional and administrative personnel as the Secretary considers necessary
			 to carry out this title.
				(c)Rate of payThe rate of pay for a person appointed
			 under subsection (a) shall not exceed the maximum rate payable for GS–15 of the
			 General Schedule under chapter 53 of title 5, United States Code.
				(d)ConsultantsNotwithstanding section 303 of the Federal
			 Property and Administrative Services Act of 1949 (41 U.S.C. 253), the Secretary
			 may retain such consultants on a noncompetitive basis as the Secretary
			 considers necessary to carry out this title.
				(e)ContractingIn carrying out this title, the Secretary
			 may waive all or part of any provision of the Competition in Contracting Act of
			 1984 (Public Law 98–369; 98 Stat. 1175), an amendment made by that Act, or the
			 Federal Acquisition Regulation on a determination that circumstances make
			 compliance with the provisions contrary to the public interest.
				(f)Regulations
					(1)In generalNotwithstanding section 553 of title 5,
			 United States Code, the Secretary may issue regulations that the Secretary, in
			 the sole discretion of the Secretary, determines necessary to carry out the
			 Home Star Retrofit Rebate Program.
					(2)DeadlineIf the Secretary determines that
			 regulations described in paragraph (1) are necessary, the regulations shall be
			 issued not later than 60 days after the date of the enactment of this
			 Act.
					(g)Information collectionChapter 35 of title 44, United States Code,
			 shall not apply to any information collection requirement necessary for the
			 implementation of the Home Star Retrofit Rebate Program.
				(h)Adjustment of rebate amountsEffective beginning on the date that is 180
			 days after the date of enactment of this Act, the Secretary may, after not less
			 than 30 days public notice, prospectively adjust the rebate amounts provided in
			 this section based on—
					(1)the use of the Silver Star Home Energy
			 Retrofit Program and the Gold Star Home Energy Retrofit Program; and
					(2)other program data.
					112.Treatment of rebates
				(a)In generalFor purposes of the Internal Revenue Code
			 of 1986, rebates received for eligible measures under this title—
					(1)shall not be considered taxable income to a
			 homeowner;
					(2)shall prohibit the consumer from applying
			 for a tax credit allowed under section 25C, 25D, or 25E of that Code for the
			 same eligible measures performed in the home of the homeowner; and
					(3)shall be considered a credit allowed under
			 section 25C, 25D, or 25E of that Code for purposes of any limitation on the
			 amount of the credit under that section.
					(b)Notice
					(1)In generalA participating contractor shall provide
			 notice to a homeowner of the provisions of subsection (a) before eligible work
			 is performed in the home of the homeowner.
					(2)Notice in rebate formA homeowner shall be notified of the
			 provisions of subsection (a) in the appropriate rebate form developed by the
			 Secretary, in consultation with the Secretary of the Treasury.
					(3)Availability of rebate formA participating contractor shall obtain the
			 rebate form on a designated website in accordance with section
			 102(b)(1)(A)(iii).
					113.Penalties
				(a)In generalIt shall be unlawful for any person to
			 violate this title (including any regulation issued under this title), other
			 than a violation as the result of a clerical error.
				(b)Civil penaltyAny person who commits a violation of this
			 title shall be liable to the United States for a civil penalty in an amount
			 that is not more than the higher of—
					(1)$15,000 for each violation; or
					(2)3 times the value of any associated rebate
			 under this title.
					(c)AdministrationThe Secretary may—
					(1)assess and compromise a penalty imposed
			 under subsection (b); and
					(2)require from any entity the records and
			 inspections necessary to enforce this title.
					(d)FraudIn addition to any civil penalty, any
			 person who commits a fraudulent violation of this title shall be subject to
			 criminal prosecution.
				114.Home Star Energy Efficiency Loan
			 Program
				(a)DefinitionsIn this section:
					(1)Eligible participantThe term eligible participant
			 means a homeowner who receives financial assistance from a qualified financing
			 entity to carry out energy efficiency or renewable energy improvements to an
			 existing home or other residential building of the homeowner in accordance with
			 the Gold Star Home Energy Retrofit Program or the Silver Star Home Energy
			 Retrofit Program.
					(2)ProgramThe term program means the
			 Home Star Energy Efficiency Loan Program established under subsection
			 (b).
					(3)Qualified financing entityThe term qualified financing
			 entity means a State, political subdivision of a State, tribal
			 government, electric utility, natural gas utility, nonprofit or community-based
			 organization, energy service company, retailer, or any other qualified entity
			 that—
						(A)meets the eligibility requirements of this
			 section; and
						(B)is designated by the Governor of a State in
			 accordance with subsection (e).
						(4)Qualified loan program
			 mechanismThe term
			 qualified loan program mechanism means a loan program that
			 is—
						(A)administered by a qualified financing
			 entity; and
						(B)principally funded—
							(i)by funds provided by or overseen by a
			 State; or
							(ii)through the energy loan program of the
			 Federal National Mortgage Association.
							(b)EstablishmentThe Secretary shall establish a Home Star
			 Energy Efficiency Loan Program under which the Secretary shall make funds
			 available to States to support financial assistance provided by qualified
			 financing entities for making, to existing homes, energy efficiency
			 improvements that qualify under the Gold Star Home Energy Retrofit Program or
			 the Silver Star Home Energy Retrofit Program.
				(c)Eligibility of qualified financing
			 entitiesTo be eligible to
			 participate in the program, a qualified financing entity shall—
					(1)offer a financing product under which
			 eligible participants may pay over time for the cost to the eligible
			 participant (after all applicable Federal, State, local, and other rebates or
			 incentives are applied) of making improvements described in subsection
			 (b);
					(2)require all financed improvements to be
			 performed by contractors in a manner that meets minimum standards that are at
			 least as stringent as the standards provided under sections 106 and 107;
			 and
					(3)establish standard underwriting criteria to
			 determine the eligibility of program applicants, which criteria shall be
			 consistent with—
						(A)with respect to unsecured consumer loan
			 programs, standard underwriting criteria used under the energy loan program of
			 the Federal National Mortgage Association; or
						(B)with respect to secured loans or other
			 forms of financial assistance, commercially recognized best practices
			 applicable to the form of financial assistance being provided (as determined by
			 the designated entity administering the program in the State).
						(d)AllocationIn making funds available to States for
			 each fiscal year under this section, the Secretary shall use the formula used
			 to allocate funds to States to carry out State energy conservation plans
			 established under part D of title III of the Energy Policy and Conservation Act
			 (42 U.S.C. 6321 et seq.).
				(e)Qualified financing entitiesBefore making funds available to a State
			 under this section, the Secretary shall require the Governor of the State to
			 provide to the Secretary a letter of assurance that the State—
					(1)has 1 or more qualified financing entities
			 that meet the requirements of this section;
					(2)has established a qualified loan program
			 mechanism that—
						(A)includes a methodology to ensure credible
			 energy savings or renewable energy generation;
						(B)incorporates an effective repayment
			 mechanism, which may include—
							(i)on-utility-bill repayment;
							(ii)tax assessment or other form of property
			 assessment financing;
							(iii)municipal service charges;
							(iv)energy or energy efficiency services
			 contracts;
							(v)energy efficiency power purchase
			 agreements;
							(vi)unsecured loans applying the underwriting
			 requirements of the energy loan program of the Federal National Mortgage
			 Association; or
							(vii)alternative contractual repayment
			 mechanisms that have been demonstrated to have appropriate risk mitigation
			 features; and
							(C)will provide, in a timely manner, all
			 information regarding the administration of the program as the Secretary may
			 require to permit the Secretary to meet the reporting requirements of
			 subsection (h).
						(f)Use of fundsFunds made available to States under the
			 program may be used to support financing products offered by qualified
			 financing entities to eligible participants for eligible energy efficiency
			 work, by providing—
					(1)interest rate reductions;
					(2)loan loss reserves or other forms of credit
			 enhancement;
					(3)revolving loan funds from which qualified
			 financing entities may offer direct loans; or
					(4)other debt instruments or financial
			 products necessary—
						(A)to maximize leverage provided through
			 available funds; and
						(B)to support widespread deployment of energy
			 efficiency finance programs.
						(g)Use of repayment fundsIn the case of a revolving loan fund
			 established by a State described in subsection (f)(3), a qualified financing
			 entity may use funds repaid by eligible participants under the program to
			 provide financial assistance for additional eligible participants to make
			 improvements described in subsection (b) in a manner that is consistent with
			 this section or other such criteria as are prescribed by the State.
				(h)Program evaluationNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to Congress a program
			 evaluation that describes—
					(1)how many eligible participants have
			 participated in the program;
					(2)how many jobs have been created through the
			 program, directly and indirectly;
					(3)what steps could be taken to promote
			 further deployment of energy efficiency and renewable energy retrofits;
					(4)the quantity of verifiable energy savings,
			 homeowner energy bill savings, and other benefits of the program; and
					(5)the performance of the programs carried out
			 by qualified financing entities under this section, including information on
			 the rate of default and repayment.
					(i)Credit support for financing
			 programsSection 1705 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16516) is amended—
					(1)in subsection (a), by adding at the end the
			 following:
						
							(4)Energy efficiency projects, including
				projects to retrofit residential, commercial, and industrial buildings,
				facilities, and equipment, including financing programs that finance the
				retrofitting of residential, commercial, and industrial buildings, facilities,
				and
				equipment.
							.
					(2)by redesignating subsection (e) as
			 subsection (f); and
					(3)by inserting after subsection (d) the
			 following:
						
							(e)Credit support for financing
				programs
								(1)In generalIn the case of programs that finance the
				retrofitting of residential, commercial, and industrial buildings, facilities,
				and equipment described in subsection (a)(4), the Secretary may—
									(A)offer loan guarantees for portfolios of
				debt obligations; and
									(B)purchase or make commitments to purchase
				portfolios of debt obligations.
									(2)TermNotwithstanding section 1702(f), the term
				of any debt obligation that receives credit support under this subsection shall
				require full repayment over a period not to exceed the lesser of—
									(A)30 years; and
									(B)the projected weighted average useful life
				of the measure or system financed by the debt obligation or portfolio of debt
				obligations (as determined by the Secretary).
									(3)UnderwritingThe Secretary may—
									(A)delegate underwriting responsibility for
				portfolios of debt obligations under this subsection to financial institutions
				that meet qualifications determined by the Secretary; and
									(B)determine an appropriate percentage of
				loans in a portfolio to review in order to confirm sound underwriting.
									(4)AdministrationSubsections (c) and (d)(3) of section 1702
				and subsection (c) of this section shall not apply to loan guarantees made
				under this
				subsection.
								.
					(j)Termination of EffectivenessThe authority provided by this section and
			 the amendments made by this section terminates effective on the date that is 2
			 years after the date of enactment of this Act.
				115.Funding
				(a)Authorization of appropriations
					(1)In generalSubject to subsection (j), there is
			 authorized to be appropriated to carry out this title $5,000,000,000 for the
			 period of fiscal years 2010 through 2012.
					(2)Maintenance of fundingFunds provided under this section shall
			 supplement and not supplant any Federal and State funding provided to carry out
			 energy efficiency programs in existence on the date of enactment of this
			 Act.
					(b)Grants to States
					(1)In generalOf the amount provided under subsection
			 (a), $380,000,000 or not more than 6 percent, whichever is less, shall be used
			 to carry out section 108.
					(2)Distribution to State energy
			 offices
						(A)In generalNot later than 30 days after the date of
			 enactment of this Act, the Secretary shall—
							(i)provide to State energy offices 25 percent
			 of the funds described in paragraph (1); and
							(ii)determine a formula to provide the balance
			 of funds to State energy offices through a performance-based system.
							(B)Allocation
							(i)Allocation formulaFunds described in subparagraph (A)(i)
			 shall be made available in accordance with the allocation formula for State
			 energy conservation plans established under part D of title III of the Energy
			 Policy and Conservation Act (42 U.S.C. 6321 et seq.).
							(ii)Performance-based systemThe balance of the funds described in
			 subparagraph (A)(ii) shall be made available in accordance with the
			 performance-based system described in subparagraph (A)(ii).
							(c)Quality assurance costs
					(1)In generalOf the amount provided under subsection
			 (a), not more than 5 percent shall be used to carry out the quality assurance
			 provisions of this title.
					(2)ManagementFunds provided under this subsection shall
			 be overseen by—
						(A)State energy offices described in
			 subsection (b)(2); or
						(B)other entities determined by the Secretary
			 to be eligible to carry out quality assurance functions under this
			 title.
						(3)Distribution to quality assurance providers
			 or rebate aggregatorsThe
			 Secretary shall use funds provided under this subsection to compensate quality
			 assurance providers, or rebate aggregators, for services under the Silver Star
			 Home Energy Retrofit Program or the Gold Star Home Energy Retrofit Program
			 through the Federal Rebate Processing Center based on the services provided to
			 contractors under a quality assurance program and rebate aggregation.
					(4)IncentivesThe amount of incentives provided to
			 quality assurance providers or rebate aggregators shall be—
						(A)(i)in the case of the Silver Star Home Energy
			 Retrofit Program—
								(I)$25 per rebate review and submission
			 provided under the program; and
								(II)$150 for each field inspection conducted
			 under the program; and
								(ii)in the case of the Gold Star Home Energy
			 Retrofit Program—
								(I)$35 for each rebate review and submission
			 provided under the program; and
								(II)$300 for each field inspection conducted
			 under the program; or
								(B)such other amounts as the Secretary
			 considers necessary to carry out the quality assurance provisions of this
			 title.
						(d)Tracking of rebates and
			 expendituresOf the amount
			 provided under subsection (a), not more than $150,000,000 shall be used for
			 costs associated with database systems to track rebates and expenditures under
			 this title and related administrative costs incurred by the Secretary.
				(e)Public education and
			 coordinationOf the amount
			 provided under subsection (a), not more than $10,000,000 shall be used for
			 costs associated with public education and coordination with the Federal Energy
			 Star program incurred by the Administrator.
				(f)Indian tribesOf the amount provided under subsection
			 (a), the Secretary shall reserve not more than 3 percent to make grants
			 available to Indian tribes under this section.
				(g)Silver Star Home Energy Retrofit
			 Program
					(1)In generalIn the case of the Silver Star Home Energy
			 Retrofit Program, of the amount provided under subsection (a) after funds are
			 provided in accordance with subsections (b) through (e), $2,751,000,000 for the
			 1-year period beginning on the date of enactment of this Act (less any amounts
			 required under subsection (f)) shall be used by the Secretary to provide
			 rebates and incentives authorized under the Silver Star Home Energy Retrofit
			 Program.
					(2)Products purchased without installation
			 servicesOf the amounts made
			 available for the Silver Star Home Energy Retrofit Program under this section,
			 not more than $250,000,000 shall be made available for rebates under section
			 106(e).
					(h)Gold Star Home Energy Retrofit
			 ProgramIn the case of the
			 Gold Star Home Energy Retrofit Program, of the amount provided under subsection
			 (a) after funds are provided in accordance with subsections (b) through (e),
			 $1,349,000,000 for the 2-year period beginning on the date of enactment of this
			 Act (less any amounts required under subsection (f)) shall be used by the
			 Secretary to provide rebates and incentives authorized under the Gold Star Home
			 Energy Retrofit Program.
				(i)Program review and backstop
			 funding
					(1)Review and analysis
						(A)In generalNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall perform a State-by-State analysis
			 and review the distribution of Home Star retrofit rebates under this
			 title.
						(B)Rental unitsNot later than 120 days after the date of
			 enactment of this Act, the Secretary shall perform a review and analysis, with
			 input and review from the Secretary of Housing and Urban Development, of the
			 procedures for delivery of services to rental units.
						(2)AdjustmentThe Secretary may allocate technical
			 assistance funding to assist States that, as determined by the
			 Secretary—
						(A)have not sufficiently benefitted from the
			 Home Star Retrofit Rebate Program; or
						(B)in which rental units have not been
			 adequately served.
						(j)Return of undisbursed funds
					(1)Silver Star Home Energy Retrofit
			 ProgramIf the Secretary has
			 not disbursed all the funds available for rebates under the Silver Star Home
			 Energy Retrofit Program by the date that is 1 year after the date of enactment
			 of this Act, any undisbursed funds shall be made available to the Gold Star
			 Home Energy Retrofit Program.
					(2)Gold Star Home Energy Retrofit
			 ProgramIf the Secretary has
			 not disbursed all the funds available for rebates under the Gold Star Home
			 Energy Retrofit Program by the date that is 2 years after the date of enactment
			 of this Act, any undisbursed funds shall be returned to the Treasury.
					(k)FinancingOf the amounts allocated to the States
			 under subsection (b), not less than $200,000,000 shall be used to carry out the
			 financing provisions of this title in accordance with section 114.
				IIPerformance based energy improvement tax
			 credits
			201.Performance based energy improvements for
			 nonbusiness property
				(a)In generalSubpart A of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 section 25D the following new section:
					
						25E.Performance based energy
				improvements
							(a)In generalIn the case of an individual, there shall
				be allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to 50 percent of the amount of qualified home energy
				efficiency expenditures paid or incurred by the taxpayer during the taxable
				year.
							(b)Limitations
								(1)Dollar limitation
									(A)In generalThe amount of the credit allowed under
				subsection (a) with respect to any individual for any taxable year shall not
				exceed the amount determined under subparagraph (B) with respect to the
				principal residence of such individual.
									(B)Amount determined
										(i)In generalSubject to clause (iv), the amount
				determined under this subparagraph is the base amount increased by the amount
				determined under clause (iii).
										(ii)Base amountFor purposes of this subparagraph, the base
				amount is—
											(I)$3,000, in the case of a residence the
				construction of which is completed before January 1, 2000, and
											(II)$2,000, in the case of a residence the
				construction of which is completed after December 31, 1999.
											(iii)Increase amountThe amount determined under this clause
				is—
											(I)in the case of a residence described in
				clause (ii)(I) which has a rating system score equal to the rating system score
				which corresponds to the IECC Standard Reference Design for a home of the size
				and in the climate zone of such residence, $1,000, and
											(II)in the case of any residence with a rating
				system score which is lower than that which corresponds to such IECC Standard
				Reference Design by not less than 5 points, $500 for each 5 points by which the
				rating system score which corresponds to such IECC Standard Reference Design
				exceeds the rating system score of such residence (in addition to the amount
				provided under clause (i), if applicable).
											(iv)LimitationIn no event shall the amount determined
				under this subparagraph exceed $8,000 with respect to any individual.
										(2)Limitation based on amount of
				taxIn the case of taxable
				years to which section 26(a)(2) does not apply, the credit allowed under
				subsection (a) for any taxable year shall not exceed the excess of—
									(A)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
									(B)the sum of the credits allowable under this
				subpart (other than this section and sections 23, 24, and 25B) and section 27
				for the taxable year.
									(c)Qualified home energy efficiency
				expendituresFor purposes of
				this section—
								(1)In generalThe term qualified home energy
				efficiency expenditures means any amount paid or incurred for a
				qualified whole home energy efficiency retrofit, including the cost of audit
				diagnostic procedures, of a principal residence of the taxpayer which is
				located in the United States.
								(2)Qualified whole home energy efficiency
				retrofit
									(A)In generalThe term qualified whole home energy
				efficiency retrofit means a retrofit of an existing residence if, after
				such retrofit, such residence—
										(i)has a rating system score of not greater
				than—
											(I)100, determined under the HERS Index, in
				the case of a residence the construction of which is completed before January
				1, 2000, and
											(II)the rating system score which corresponds
				to the IECC Standard Reference Design for a home of the size and in the climate
				zone of such residence, in the case of a residence the construction of which is
				completed after December 31, 1999, or
											(ii)achieves a degree of energy efficiency
				improvement which is equivalent to the standard applicable to such residence
				under clause (i), as determined by the Secretary.
										For purposes of the preceding
				sentence, the HERS Index is the HERS Index established by the Residential
				Energy Services Network, as in effect on January 1, 2011.(B)Accreditation ruleA retrofit shall not be treated as a
				qualified whole home energy efficiency retrofit unless such retrofit is
				conducted by a company which is accredited by the Building Performance
				Institute, or which fulfills an equivalent standard as determined by the
				Secretary.
									(C)Determination of rating system score or
				equivalent
										(i)In generalSubject to clause (ii), the rating system
				score of a residence, or the equivalent described in subparagraph (A)(ii),
				shall be determined by an auditor or rater certified by the Residential Energy
				Services Network or the Building Performance Institute.
										(ii)Secretarial determinationAt the discretion of the Secretary, the
				Secretary may, in consultation with the Secretary of Energy, determine an
				alternative standard for certification of an auditor or rater for purposes of
				determining the rating system score (or equivalent described in subparagraph
				(A)(ii)) of a residence. If the Secretary establishes such an alternative
				standard, clause (i) shall cease to apply unless the Secretary determines
				otherwise.
										(D)RegulationsNot later than December 31, 2011, in
				consultation with the Secretary, the Secretary of Energy shall prescribe
				regulations which specify the costs with respect to energy improvements which
				may be taken into account under this paragraph as part of a qualified whole
				home energy efficiency retrofit.
									(3)No double benefit
									(A)In generalNo credit shall be allowed under this
				section for any taxable year in which the taxpayer elects the credit under
				section 25C.
									(B)No double benefit for certain
				expendituresThe term
				qualified home energy efficiency expenditures shall not include
				any expenditure for which a deduction or credit is otherwise allowed to the
				taxpayer under this chapter for the taxable year or with respect to which the
				taxpayer receives any Federal rebate.
									(4)Principal residenceThe term principal residence
				has the same meaning as when used in section 121, except that—
									(A)no ownership requirement shall be imposed,
				and
									(B)the period for which a building is treated
				as used as a principal residence shall also include the 60-day period ending on
				the 1st day on which it would (but for this subparagraph) first be treated as
				used as a principal residence.
									(d)Rating system scoreFor purposes of this section—
								(1)In generalSubject to paragraph (2), the rating system
				score shall be the score assigned under the HERS Index established by the
				Residential Energy Services Network.
								(2)Secretarial determinationAt the discretion of the Secretary, the
				Secretary may, in consultation with the Secretary of Energy, determine an
				alternative rating system (including an alternative system based on the HERS
				Index established by the Residential Energy Services Network). If the Secretary
				establishes such an alternative rating system, the rating system score with
				respect to any residence shall be the score assigned under such alternative
				rating system.
								(e)IECC Standard Reference Design
								(1)In generalThe term IECC Standard Reference
				Design means the Standard Reference Design determined under the
				International Energy Conservation Code in effect for the taxable year in which
				the credit under this section is determined.
								(2)Limitation to residences constructed after
				effective date of most recent codeNo credit shall be allowed under this
				section with respect to a principal residence the construction of which is
				completed after the effective date of the International Energy Conservation
				Code in effect for the taxable year for which such credit would otherwise be
				determined.
								(f)Special rulesFor purposes of this section, rules similar
				to the rules under paragraphs (4), (5), (6), (7), and (8) of section 25D(e) and
				section 25C(e)(2) shall apply.
							(g)Basis adjustmentsFor purposes of this subtitle, if a credit
				is allowed under this section with respect to any expenditure with respect to
				any property, the increase in the basis of such property which would (but for
				this subsection) result from such expenditure shall be reduced by the amount of
				the credit so allowed.
							(h)Election not To claim creditThis section shall not apply to a taxpayer
				for any taxable year if such taxpayer elects to have this section not apply for
				such taxable year.
							(i)TerminationThis section shall not apply with respect
				to any costs paid or incurred after December 31,
				2013.
							.
				(b)Conforming amendments
					(1)Section 26(a)(1) of the Internal Revenue
			 Code of 1986 is amended by inserting 25E, after
			 25D.
					(2)Section 1016(a) of such Code is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
						
							(38)to the extent provided in section
				25E(g).
							.
					(3)Section 6501(m) of such Code is amended by
			 inserting 25E(h), after section.
					(4)The table of sections for subpart A of part
			 IV of subchapter A chapter 1 of such Code is amended by inserting after the
			 item relating to section 25D the following new item:
						
							
								Sec. 25E. Performance based energy
				improvements.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2010.
				
